Citation Nr: 1746418	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1953 to December 1954.  He also had periods of unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD-214 reflects that he served on active duty from January 1953 to December 1954.  However, the DD-214 also indicates that the Veteran had more than a year of service prior to January 1953.  Military personnel records indicate that the Veteran enlisted in the United States Naval Reserves in February 1951. During the April 2015 VA examination, the Veteran stated that he served in the Navy from 1951 to 1955.  

The Veteran's service treatment records include a few records dated from 1951 to 1952, prior to his only period of verified service.  A December 1952 service treatment record indicated that the Veteran was in the United States Naval Reserves.  A December 1952 Report of Medical Examination indicated that the Veteran had two years of prior military service and the purpose of the examination was "recall to active duty."  

In an August 2017 Informal Hearing Presentation, the Veteran's representative notes that the Veteran's dates of active and reserve service are unclear based on the evidence of record.  The representative also stated that the Veteran's service treatment records may not be complete.  

In light of the lack of clarity regarding the Veteran's dates of service, particularly the dates of his reserve service, the Board finds that his dates and types of service should be verified on remand.  Furthermore, based on the representative's assertion that the Veteran's service treatment records may not be complete, the AOJ should attempt to obtain the Veteran's complete service treatment records and service personnel records from his periods of both active and reserve service.  If the Veteran's service treatment or personnel records are unavailable, such a fact should be documented, in writing, in the record.

Moreover, all identified service hospital records should be requested.  A September 1954 Report of Medical Survey indicated that a Medical Survey took place at the Naval Hospital in San Diego, California.  It indicated that the Veteran had been admitted to the Naval Hospital on September 10, 1954 and diagnosed with motion sickness.  The Report also indicated that a review of the Veteran's health record revealed that he was "admitted to the sick list on 14 November 1953 at the U. S. Navy Medical Unit, Tripler Army Hospital, and was discharged to duty on 27 November 1953 with an established diagnosis of motion sickness."  These hospital records are not currently in the Veteran's claims folder and it does not appear that a separate request has been made for the records relating to these hospital treatments.  As it is possible that there are outstanding records related to these treatments that have not been requested, the AOJ should request such information based on the information currently of record.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C.A. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Determine the dates and nature of the Veteran's service prior to January 1953, to include any periods of reserve service.

2. Attempt to obtain any additional service treatment records from the Veteran's unverified period(s) of reserve service. Document in the claims folder all attempts to obtain this information and all responses received.

3. Request and obtain any hospital records pertaining to treatment received at the Naval Hospital in San Diego, California, in September 1954 and the U. S. Navy Medical Unit, Tripler Army Hospital, in November 1953.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).



4. Then, perform any additional development that is warranted based on any new evidence that is obtained.

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


